As filed with the U.S. Securities and Exchange Commission on May 18, 2011 Registration No. 333-160032 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENTERPRISE FINANCIAL SERVICES CORP (Exact Name of Registrant as Specified in its Charter) Delaware 43-1706529 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 150 North Meramec
